Citation Nr: 1212141	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 70 percent for service-connected mood disorder.

2.  Entitlement to a compensable disability rating for service-connected erectile dysfunction.


REPRESENTATION

Veteran presented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which confirmed and continued the Veteran's assigned disability ratings as to his service-connected mood disorder and erectile dysfunction.  The Veteran was notified of the decision and of his appellate rights in a RO letter dated several days later in March 2009.

In February 2012, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to a compensable rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.

FINDING OF FACT

The Veteran's service-connected mood disorder is manifested by symptoms that more closely approximate total occupational and social impairment.

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for his mood disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the complete grant of the benefit sought with respect to the increased rating claim adjudicated herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this aspect of the Veteran's the appeal at this time is not prejudicial to him.  Any potential error on the part of VA in complying with the duty to notify and to assist provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought with regard to this issue.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a 70 percent evaluation for his service-connected mood disorder throughout the appeal period.  As discussed below, the Board concludes that a staged rating is not warranted for the Veteran's mood disorder.

The Veteran's mood disorder is evaluated pursuant to 38 C.F.R. § 4.130, DC 9435.  Under this formula, a 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.
The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 42 to 55 from VA examiners and VA treatment providers.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here, the Veteran seeks a disability rating in excess of the currently assigned 70 percent for his service-connected mood disorder.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria.

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 9435 (2011), in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Critically, the totality of the evidence of record indicates that the Veteran's cumulative mood disorder symptomatology more closely approximates total social and occupational impairment.  Specifically, the evidence demonstrates a history of ongoing psychiatric treatment for mood disorder with medication management.  In connection with the Veteran's mood disorder, the record shows treatment for depressive symptoms, anxiety, insomnia, irritability, and severe social and occupational impairment.

During the appeal period, the Veteran was afforded a VA examination as to his psychological symptoms in February 2009.  The VA examiner observed that the Veteran's mood disorder symptoms had worsened since the time of the previous examination in 2004.  The examiner indicated that the Veteran "continues to be unable to seek employment and is finding himself to be more isolative from others and is sleeping significantly more than where he was first evaluated for a mental disorder."  The examiner explained that the Veteran is currently living with his parents who felt he should not live alone due to his depression and physical pain.  The Veteran indicated that he only gains enjoyment from spending time with his children.  He endorsed passive suicidal ideation which occurs once or twice a month.  The Veteran indicated that he had no plans to commit suicide; however, he stated that he "can't live like this for the next fifty years."  The Veteran is easily frustrated and irritable.  The examiner noted that the Veteran's physical problems trigger his desire to isolate himself further than he already does.  The Veteran stated that "over the course of the last seven months, he has no energy and . . . stays in bed until noon or 1:00 p.m. and then he goes back to bed at 4:00 p.m."  He admitted to crying on a daily basis when he hears other people enjoying themselves.  He further stated that he feels fatigued even when he is awake and is not usually motivated to eat.  The Veteran also reported that concentrating and paying attention have become a challenge and he stated that he is unable to read for more than ten minutes without losing focus.  The examiner indicated that although the Veteran's concentration, focus, and memory were good for the examination, the Veteran reported he "has difficulty these at home and in his daily life."  The examiner additionally noted that the Veteran's speech was very low in volume and slow in rate and rhythm; his affect was depressed and flat.

Regarding employment, the VA examiner noted that the Veteran has not worked since his initial mental disorders examination in 2004 and, as such, no changes in terms of employment status were noted at this time.  However, the examiner concluded that all of the Veteran's symptoms make it difficult for him to function as well as be employed.  The February 2009 VA examiner further concluded that the Veteran "is unable to have lasting meaningful relationships with others."  The Veteran and his wife are separated and the Veteran has been unable to date.  The examiner observed that the Veteran "is totally isolated from other people, and he is unable to even be around male friends, as he feels the subject of women and sex always comes up and this makes him feel bad about himself and his inadequacy.  Therefore, the Veteran isolates himself from not only having female relationships but male friends as well."  The examiner assigned a GAF score of 42.

A VA treatment record dated in July 2008 documented the Veteran's report of depressed mood.  A GAF score of 55 was assigned at that time.  A separate July 2008 VA treatment record also noted the Veteran's complaints of insomnia.  Additionally, a December 2010 VA treatment record indicated that the Veteran does not feel motivated and experiences feelings of depression, guilt, and worthlessness.

The Veteran was most recently afforded a VA examination in March 2010 at which time it was noted that he "neglects self-care and personal hygiene to some extent."  The Veteran currently resides alone and "sometimes will go three days between showers."  The Veteran generally does not grocery shop and will become very anxious and uncomfortable if he does so.  He spends the majority of his time at home alone, although his sons visit him twice per week.  Additionally, the Veteran endorsed symptoms of decreased appetite, sleep impairment, low energy, and impaired concentration and focus.  The Veteran "feels worthless" and feels he "is an embarrassment to his children."  While he receives some enjoyment from his sons, "his mood disorder interferes with full enjoyment and interest and motivation."  The Veteran admitted that he had active suicidal thoughts in December 2009 and January 2010 at which time he considered taking pills and "decided to commit suicide at that time."  However, he denied current suicidal plan or intent.  The Veteran reported experiencing an irritable mood every day.  He endorsed significant anxiety, especially when he goes out because he "is very anxious and self-conscious around people.  He feels and perceives that people talk about him, judge him, and view him as a failure."  Thus, the Veteran "has anxious avoidance of being around people."  Additionally, the VA examiner noted that the Veteran also exhibits "anxious avoidance of any relationships that might lead to sexual intimacy."

The March 2010 VA examiner further stated that the Veteran exhibits several impairments associated with his mood disorder that would impact him in any work situation.  The Veteran is "very sensitive to perceived criticism, and has a tendency to perceive criticism even when he is not being criticized. . . . He would have difficulty interacting with coworkers all the time."  The examiner added that the Veteran's impaired concentration would additionally interfere with completing tasks, remembering what he is supposed to do, accuracy of work, and acquiring new information and skills.  The examiner explained that "[t]hese impairments would affect him in any work situation currently and would affect him constantly in those situations."  The examiner also stated that these impairments also negatively impact the Veteran's attempt to take an online college class, which he is currently pursuing.

As to social functioning, the VA examiner explained that the Veteran remains separated from his wife and "[h]is mood disorder has contributed significantly to the problems in the relationship."  The examiner explained that the Veteran's erectile dysfunction and the mood and avoidance problems associated with it negatively affected his marriage.  The examiner further opined, "this aspect of his mood disorder also interferes and prevents him from any other dating relationships during his separation from his wife because of anxiety and anxious avoidance about the possibility of being in a sexual situation."  The Veteran's mood disorder also affects his relationship with his two teenage sons because of his social isolation and withdrawal.  The examiner noted that, when his sons attempt to motivate the Veteran, "he becomes irritated with them and this affects their relationship."  The Veteran also reported that he feels "judged and criticized by one of his brothers."  He stated that although there are people who care for him, he feels that they pity him so he stays away from people including potential friends.  The examiner assigned a GAF score of 45.

In February 2012, the Veteran testified under oath concerning the severity of his mood disorder symptomatology.  He stated he has difficulty engaging in social activities and is "unable to engage in normal emotional, physical, and social activities within the community."  See the February 2012 Board hearing transcript, pg. 3.  He endorsed social isolation, stating that "there are times where I don't want to be bothered by anybody."  Id. at pg. 4.  The Veteran also testified that sometimes he will urinate on himself because he does not want to get out of bed due to the pain and "because of my just being in a dark place."  Id.  He explained that at times his children "worry for me thinking I might be on the edge of hurting myself."  Id.  He also endorsed episodes lasting up to five days at a time in which he does not leave the house and looses track of time.  He experiences approximately six such episodes a year.  Id. at pgs. 5-7.  He further testified to the problems his anxiety and social withdrawal have caused in his marital relationship.  Id. at pgs. 8-10.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in Diagnostic Code 9435 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  

With regard to the Veteran's mood disorder, the Board finds a rating of 100 percent is warranted.  In this regard, the VA examination reports dated February 2009 and March 2010 show a worsening in the Veteran's mood disorder symptomatology and reflect his total social and occupational impairment as a result of his mood disorder.  Specifically, both VA examiners documented the Veteran's severe social isolation and inability to appropriately function in an occupational setting.  Further, the records show that the Veteran has not been employed throughout the appeal period.

Of further significance to the Board in the current appeal is the Veteran's competent and credible February 2012 hearing testimony.  At the hearing, the Veteran testified that he experiences episodes in which he is unable to get out of bed and also that he is unable to leave the house for days at a time due to his social anxiety.  

Moreover, during the appeal, the Veteran has exhibited a generally downward trend in GAF scores from 55 in July 2008 to scores of 42 and 45 assigned at the more recent VA examinations.  The Board again observes that GAF scores of 42 and 45 are representative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV) (emphasis added).  

In this case, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran throughout the current appeal, as well as his GAF scores, indicate serious and severe symptoms of mood disorder, thereby warranting a 100 percent rating for this disability.  Accordingly, and based on this evidentiary posture, the Board finds that the Veteran's mood disorder is manifested by symptoms that more nearly approximate total social and occupational impairment.  A 100 percent rating for this service-connected disability, pursuant to Diagnostic Code 9435, is warranted.  38 C.F.R. § 4.7 (2011).  A 100 percent schedular rating is assigned.

ORDER

An increased rating of 100 percent is granted for the service-connected mood disorder, subject to controlling regulations applicable to the payment of monetary benefits.

REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board finds that the Veteran's claim for a compensable rating for service-connected erectile dysfunction must be remanded for further development.  Specifically, in the current appeal, the Veteran contends that his service-connected erectile dysfunction is more disabling than the current noncompensable disability rating reflects.  He maintains that a compensable evaluation should be awarded for his erectile dysfunction.  [In this regard, the Board acknowledges that, by a March 2004 rating action, the RO awarded special monthly compensation based on the loss of use of a creative organ, effective from February 28, 2003.]

The Veteran was most recently afforded a VA examination as to his service-connected erectile dysfunction in February 2009.  The Veteran contends that his erectile dysfunction symptomatology is worse than was described by the February 2009 VA examiner.  Additionally, although the February 2009 VA examination report indicates that a physical examination of the Veteran was conducted, he has repeated asserted that VA examiner did not conduct a physical examination and, as such, the examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Unfortunately, there is very little else in the claims file which adequately describes the current nature and extent of this disability.

Accordingly, to ensure that the record reflects the current severity of this condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present erectile dysfunction including pertinent physical characteristics.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding erectile dysfunction treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment for erectile dysfunction that the Veteran may have received at the VA Medical Center in Philadelphia, Pennsylvania since August 2011.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be scheduled for a VA examination to ascertain the nature and extent of his service-connected erectile dysfunction.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she has reviewed the file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should discuss whether, along with a loss of erectile power, the Veteran also has penile deformity.  A rationale for all opinions expressed must be provided.

3. Then, readjudicate the claim for a compensable rating for the service-connected erectile dysfunction.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


